Exhibit 10.10

 

BAIN CAPITAL EVEREST US HOLDING, INC.

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 17, 2014, among
Bain Capital Everest US Holding, Inc., a Delaware corporation (the “Company”),
Bain Capital Everest Manager Holding SCA, a Luxembourg incorporated company
(“Parent”) and Angelo Chaclas (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company desires to employ the Executive as Senior Vice President
and Chief Legal Officer of the Company and to pay all of the Executive’s
compensation other than certain equity awards described in this Agreement; and

 

WHEREAS, the Company, Parent and the Executive desire to enter into this
Agreement as to the terms of the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.POSITION AND DUTIES.

(a)During the Employment Term (as defined in Section 2 hereof), the Executive
shall serve as Senior Vice President and Chief Legal Officer of the Company and
shall be a member of the Company’s Executive Leadership Team. In this capacity,
the Executive shall have the duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies, and such other executive
duties, authorities and responsibilities as may reasonably be assigned to the
Executive that are not inconsistent with the Executive’s position as Senior Vice
President and Chief Legal Officer of the Company.  The Executive’s principal
place of employment with the Company shall be in the Philadelphia, Pennsylvania
metropolitan area.  The Executive shall report directly to the Company’s Chief
Executive Officer.

(b)During the Employment Term, the Executive shall devote all of the Executive’s
business time, energy, business judgment, knowledge and skill and the
Executive’s reasonable best efforts to the performance of the Executive’s duties
with the Company, provided that the foregoing shall not prevent the Executive
from (i) serving on the boards of directors of non-profit organizations and,
with the prior written approval of the Board, other for profit companies, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Executive’s passive personal
investments so long as such activities, individually or in the aggregate, do not
violate Section 10 hereof, interfere or conflict with the Executive’s duties
hereunder or otherwise create a business or fiduciary conflict.

2.EMPLOYMENT TERM.  The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to be so employed, for a term
of three (3)



1

--------------------------------------------------------------------------------

 



years (the “Initial Term”) commencing upon January 1, 2015 (the “Effective
Date”).  On the third anniversary of the Effective Date and each annual
anniversary thereafter, the term of this Agreement shall be automatically
extended for successive one-year periods, provided,  however, that either party
hereto may elect not to extend this Agreement by giving written notice to the
other party at least ninety (90) days prior to any such anniversary
date.  Notwithstanding the foregoing, the Executive’s employment hereunder may
be earlier terminated in accordance with Section 6 hereof, subject to Section 7
hereof.  The period of time between the Effective Date and the termination of
the Executive’s employment hereunder shall be referred to herein as the
“Employment Term.”

3.BASE SALARY.  The Company agrees to pay the Executive a base salary for
calendar year 2015 at an annual rate of not less than $365,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly.  The Executive’s base salary shall be subject to annual
review by the Board (or a committee thereof) during the first ninety (90) days
of each calendar year, and the base salary in respect of such calendar year may
be increased above, but not decreased below, its level for the preceding
calendar year, by the Board.  The base salary as determined herein and adjusted
from time to time shall constitute “Base Salary” for purposes of this Agreement.

4.ANNUAL BONUS. During the Employment Term, the Executive shall be eligible for
an annual cash performance bonus (an “Annual Bonus”) in respect of each calendar
year that ends during the Employment Term, to the extent earned based on
performance against objective performance criteria.  The performance criteria
for any particular calendar year shall be determined in good faith by the Board,
no later than ninety (90) days after the commencement of such calendar
year.  The Executive’s targeted Annual Bonus for a calendar year shall equal 55%
of the Executive’s Base Salary for such calendar year (the “Target Bonus”) if
target levels of performance for such year are achieved, with greater or lesser
amounts (including zero) paid for performance above and below target (such
greater and lesser amounts to be determined by a formula established by the
Board for such year when it establishes the targets and performance criteria for
such year); provided that the Executive’s maximum Annual Bonus for any calendar
year during the Employment Term shall equal 200% of the Target Bonus for such
calendar year.  The Executive’s Annual Bonus for a calendar year shall be
determined by the Board after the end of the applicable calendar year based on
the level of achievement of the applicable performance criteria, and shall be
paid to the Executive in the calendar year following the calendar year to which
such Annual Bonus relates at the same time annual bonuses are paid to other
senior executives of the Company, subject to continued employment at the time of
payment (except as otherwise provided in Section 7 hereof).

5.EMPLOYEE BENEFITS.

(a)BENEFIT PLANS.  During the Employment Term, the Executive shall be entitled
to participate in any employee benefit plan (including the Company’s health,
welfare and retirement plans, and coverage for the Executive’s annual physical
examination) that the Company, Parent or any of their direct or indirectly
controlled subsidiaries (each an “Affiliate”) has adopted or may adopt, maintain
or contribute to and which benefit any of the senior executives of the Company,
Parent or any Affiliate, on a basis no less favorable than that applicable to
any such senior executives, subject to satisfying the applicable eligibility
requirements, except to the





2

--------------------------------------------------------------------------------

 



extent such plans are duplicative of the benefits otherwise provided
hereunder.  The Executive’s participation in any such employee benefit plan
shall be subject to the terms of the applicable plan documents and generally
applicable Company policies.  Notwithstanding the foregoing, the Company may
modify or terminate any employee benefit plan at any time, if and to the extent
allowed pursuant to the terms of such plan, provided that any such amendment may
have no more adverse effect on the Executive than on any other participant in
such plan.  The Company may provide perquisites to the Executive at the
discretion of the Board.

(b)VACATIONS.  During the Employment Term, the Executive shall be entitled to
twenty-seven (27) days of paid vacation per calendar year (pro-rated for partial
years) in accordance with the Company’s policy on accrual and use applicable to
employees as in effect from time to time.

(c)BUSINESS EXPENSES.  Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policies as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term and in connection
with the performance of the Executive’s duties hereunder.

6.TERMINATION.  The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a)DISABILITY.  Upon ten (10) days’ prior written notice by the Company to the
Executive of termination due to Disability.  For purposes of this Agreement,
“Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties hereunder due to a physical or mental
injury, infirmity or incapacity, which inability shall continue for one hundred
and twenty (120) consecutive days or for one hundred eighty (180) days
(including weekends and holidays) in any 365-day period as determined by the
Board in its reasonable discretion.  The Executive shall cooperate in all
respects with the Company if a question arises as to whether the Executive has
become disabled (including, without limitation, submitting to reasonable
examinations by one or more medical doctors and other health care specialists
selected by the Company and authorizing such medical doctors and other health
care specialists to discuss the Executive’s condition with the Company).

(b)DEATH.  Automatically upon the date of death of the Executive.

(c)CAUSE.  Immediately upon written notice by the Company to the Executive of a
termination for Cause.  “Cause” shall mean the Executive’s (i) continued failure
to follow the lawful directives of the Board or any executive to whom the
Executive reports after written notice from the Board or such executive and a
period of no less than thirty (30) days to cure such failure; (ii) willful
misconduct or gross negligence in the performance of the Executive’s duties;
(iii) conviction of, or pleading of guilty or nolo contendere to, a felony; (iv)
material violation of a material Company policy that is not cured within fifteen
(15) days of written notice from the Board; (v) performance of any material act
of theft, embezzlement, fraud or misappropriation of or in respect of the
Company’s property; (vi) continued failure to cooperate in any audit or
investigation of financial or business practices of the Company after written
request for cooperation from the Board and a period of no less than ten (10)
days to cure such failure; or (vii)



3

--------------------------------------------------------------------------------

 



breach of any of the restrictive covenants set forth in Section 10 hereof or in
any other written agreement between the Executive and the Company and/or its
affiliates that causes material and demonstrable harm to the Company and that is
not cured within fifteen (15) days of written notice from the Board (a “Material
Covenant Violation”).

(d)WITHOUT CAUSE.  Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).

(e)GOOD REASON.  Upon written notice by the Executive to the Company of a
termination for Good Reason.  “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
or Parent (as applicable) within thirty (30) days following written notification
by the Executive to the Company of the occurrence of one of the reasons set
forth below:  (i) the material diminution in the Executive’s position, duties or
authorities or assignment of duties materially inconsistent with the Executive’s
position, including the Executive being required to report to someone at a level
more junior than the Company’s Chief Executive Officer, (ii) the Executive’s
relocation of the Executive’s primary work location outside of the Philadelphia,
Pennsylvania metropolitan area; (iii) a reduction in Base Salary or Target
Bonus; or (iv) the Company’s material breach of this Agreement.  The Executive
shall provide the Company with a written notice detailing the specific
circumstances alleged to constitute Good Reason within ninety (90) days the
occurrence of such circumstances, and actually terminate employment within
thirty (30) days following the expiration of the Company’s thirty (30)-day
correction period described above.  Otherwise, any claim of such circumstances
as “Good Reason” shall be deemed irrevocably waived by the Executive.

(f)WITHOUT GOOD REASON.  Upon ninety (90) days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

(g)EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT.  Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Executive pursuant to the provisions of Section 2 hereof (a
“Non-Renewal”).

7.CONSEQUENCES OF TERMINATION.  Subject to Sections 9 and 24 hereof:

(a)DEATH.  In the event that the Executive’s employment and the Employment Term
ends on account of the Executive’s death, the Executive or the Executive’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 7(a)(i) through 7(a)(v) hereof to be paid, unless otherwise
provided below, within sixty (60) days following termination of employment, or
such earlier date as may be required by applicable law):

(i)any unpaid Base Salary through the date of termination;

(ii)any Annual Bonus earned but unpaid with respect to the calendar year ending
on or preceding the date of termination;



4

--------------------------------------------------------------------------------

 



(iii)an amount equal to the pro-rata portion of the Executive’s Target Bonus for
the calendar year of termination (determined by multiplying the Target Bonus for
the year of termination by a fraction, the numerator of which is the number of
days during the calendar year of termination that the Executive is employed by
the Company and the denominator of which is 365); provided that to the extent
that the payment of such amount constitutes “nonqualified deferred compensation”
for purposes of “Code Section 409A” (as defined in Section 24 hereof), such
payment shall be made on the sixtieth (60th) day following such termination;

(iv)reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(v)payment in respect of any accrued but unused vacation time in accordance with
Company policy; and

(vi)all other payments, benefits or fringe benefits to which the Executive shall
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 7(a)(i) through 7(a)(vi) hereof shall be hereafter
referred to as the “Accrued Benefits”).

(b)DISABILITY.  In the event that the Executive’s employment and/or Employment
Term ends on account of the Executive’s Disability, the Company shall pay or
provide the Executive with the Accrued Benefits.

(c)TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EXECUTIVE
NON-EXTENSION OF THIS AGREEMENT.  If the Executive’s employment is terminated
(x) by the Company for Cause, (y) by the Executive without Good Reason or (z)
(z) upon the expiration of the Employment Term due to a Non-Renewal by
Executive, the Company shall pay to the Executive the Accrued Benefits (other
than the benefits described in Sections 7(a)(ii) and 7(a)(iii) hereof).

(d)TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  If the Executive’s employment
by the Company is terminated (x) by the Company other than for Cause pursuant to
Section 6(c) hereof, (y) by the Executive for Good Reason or (z) upon the
expiration of the Employment Term due to a Non-Renewal by the Company
(collectively, a “Qualifying Termination”), the Company shall pay or provide the
Executive with the following:

(i)the Accrued Benefits;

(ii)subject to the Executive’s not engaging in a Material Covenant Violation or
a material breach of Section 11 hereof that is not cured within fifteen (15)
days of written notice from the Board (a “Material Cooperation Violation”), the
Executive shall be entitled to an amount equal to one and one-half (1.5)
multiplied by the sum of the Executive’s Base Salary and Target Bonus for the
year of termination (the “Severance Amount”), paid in equal monthly installments
for a period of eighteen (18) months following such termination; provided that
to the extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, any such payment scheduled to
occur during the first sixty (60) days following the termination of employment
shall not be paid until the sixtieth (60th) day following such termination



5

--------------------------------------------------------------------------------

 



and shall include payment of any amount that was otherwise scheduled to be paid
prior thereto; and

(iii)subject to (A) the Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), (B) the Executive’s continued copayment of premiums at the same level
and cost to the Executive as if the Executive were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), and (C) the Executive’s not engaging in a
Material Covenant Violation or a Material Cooperation Violation, continued
participation in the Company’s group health plan (to the extent permitted under
applicable law) which covers the Executive (and his eligible dependents) for a
period of eighteen (18) months following such termination, provided that if the
Company’s group health plan is self-insured, the Company will report to the
appropriate tax authorities taxable income to the Executive equal to the portion
of the deemed cost of such participation (based on applicable COBRA rates) not
paid by the Executive; and provided,  further, that in the event that the
Executive obtains other employment that offers group health benefits, such
continuation of coverage by the Company under this Section 7(d)(iii) shall
immediately cease.    

Payments and benefits provided in this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(e)CHANGE IN CONTROL.

(i)This Section 7(e) shall apply if a Qualifying Termination occurs during
the two (2)-year period commencing upon a Change in Control.  Subject to the
Executive’s not engaging in a Material Covenant Violation or a Material
Cooperation Violation, upon a termination described in the preceding sentence,
the Executive shall receive the benefits set forth in Section 7(d) hereof,
except that in lieu of receiving the Severance Amount in installments as
contemplated under Section 7(d)(ii) hereof, the Executive shall receive a lump
sum payment equal to the Severance Amount on the date of such termination;
provided that to the extent that the payment of the applicable amount
constitutes “nonqualified deferred compensation” for purposes of Code Section
409A, such payment shall be made on the sixtieth (60th) day following such
termination.

(ii)For purposes of this Agreement, the term “Change in Control” shall mean the
consummation of the first transaction following the Effective Date, whether in a
single transaction or in a series of related transactions, in which any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) (a “Group”), other than Bain
Capital Partners, any private equity fund managed by it, or any Group which
includes Bain Capital Partners or any private equity fund managed by it, (A)
acquires (whether by merger, consolidation, or transfer or issuance of equity
interests or otherwise) equity interests of the Company (or any surviving or
resulting entity) representing more than fifty percent (50%) of the outstanding
voting securities or economic value of the Company (or any surviving or
resulting entity), or (B) acquires assets constituting all or substantially all
(more than eighty percent (80%)) of the assets of the Company and its
subsidiaries (as determined on a consolidated basis).



6

--------------------------------------------------------------------------------

 



(f)CODE SECTION 280G.

(i)Change in Control Prior to Publicly Traded Equity of Company.  So long as the
Company is described in Section 280G(b)(5)(A)(ii)(I) of the Code, in the event
that any payment that is either received by the Executive or paid by the Company
on the Executive’s behalf or any property, or any other benefit provided to the
Executive under the Agreement or under any other plan, arrangement or agreement
with the Company or any other person whose payments or benefits are treated as
contingent on a change of ownership or control of the Company (or in the
ownership of a substantial portion of the assets of the Company) or any person
affiliated with the Company or such person (but only if such payment or other
benefit is in connection with the Executive’s employment by the Company)
(collectively the “Company Payments”), would be subject to the tax imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority) (the “Excise Tax”), the Company shall, with respect to
such Company Payments, use its reasonable best efforts to obtain a vote
satisfying the requirements of Section 280G(b)(5) of the Code, such that no
portion of the Company Payments will be subject to such Excise Tax.  In the
event that a vote satisfying the requirements of Section 280G(b)(5) of the Code
is not obtained for any reason, then the Executive will be entitled to receive a
portion of the Company Payments having a value equal to $1 less than three (3)
times the Executive’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Code) (the “Safe Harbor Amount”).  Any reduction of
the Company Payments pursuant to the foregoing shall occur in the following
order:  (A) any cash severance payable by reference to the Executive’s Base
Salary or Annual Bonus; (B) any other cash amount payable to the Executive; (C)
any benefit valued as a “parachute payment;” and (D) acceleration of vesting of
any equity award.

(ii)Change in Control Upon or Following Publicly Traded Equity of Company.  In
the event that Company Payments become payable to the Executive during any
period in which the Company is not an entity described in Section
280G(b)(5)(A)(ii)(I) of the Code, if the Company Payments will be subject to the
Excise Tax, then the Executive will be entitled to receive either (A) the full
amount of the Company Payments, or (B) a portion of the Company Payments having
a value equal to the Safe Harbor Amount, whichever of clauses (A) and (B), after
taking into account applicable federal, state, and local income taxes and the
Excise Tax, results in the receipt by the Executive on an after-tax basis, of
the greatest portion of the Company Payments.  Any reduction of the Company
Payments pursuant to the foregoing shall occur in the same manner as provided in
the last sentence of Section 7(f)(i) hereof.

(iii)Accountants.  Any determination required under this Section 7(f) shall be
made in writing by the independent public accountants of the Company, whose
determination shall be conclusive and binding for all purposes upon the Company
and the Executive.  For purposes of making any calculation required by this
Section 7(f), such accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.

8.OTHER OBLIGATIONS.  Upon any termination of the Executive’s employment with
the Company, the Executive shall promptly resign from any other position as an
officer, director or fiduciary of the Company, Parent and any  Affiliate.



7

--------------------------------------------------------------------------------

 



9.RELEASE; NO MITIGATION; NO SET-OFF.  Any and all amounts payable and benefits
or additional rights provided pursuant to this Agreement beyond the Accrued
Benefits (other than the amount described in Section 7(a)(iii) hereof) shall
only be payable if the Executive delivers to the Company and does not revoke a
general release of claims in favor of the Company in substantially the form of
Exhibit A attached hereto.  Such release shall be executed and delivered (and no
longer subject to revocation, if applicable) within sixty (60) days following
termination.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Executive as a result of employment by a subsequent employer (except as provided
in Section 7(d)(iii) hereof).  The Company’s obligations to pay the Executive
amounts hereunder shall not be subject to set-off, counterclaim or recoupment of
amounts owed by the Executive to the Company or any of its affiliates.

10.RESTRICTIVE COVENANTS.

(a)CONFIDENTIALITY.  During the course of the Executive’s employment with the
Company, the Executive will learn confidential information regarding the
Company.  The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any business and technical information or trade
secrets, nonpublic, proprietary or confidential information, knowledge or data
relating to the Company or any of its Affiliates, or received from third parties
subject to a duty on the Company’s and its Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes, in each case which shall have been obtained by the Executive during
the Executive’s employment by the Company.  The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Executive; (ii) becomes generally known to the public subsequent to disclosure
to the Executive through no wrongful act of the Executive or any representative
of the Executive; or (iii) the Executive is required to disclose by applicable
law, regulation or legal process (provided that the Executive provides the
Company with prior notice of the contemplated disclosure and cooperates with the
Company at its expense in seeking a protective order or other appropriate
protection of such information).  The terms and conditions of this Agreement
shall remain strictly confidential, and the Executive hereby agrees not to
disclose the terms and conditions hereof to any person or entity, other than
immediate family members, legal advisors or personal tax or financial advisors,
or prospective future employers solely for the purpose of disclosing the
limitations on the Executive’s conduct imposed by the provisions of this Section
10 who, in each case, shall be instructed by the Executive to keep such
information confidential.

(b)NONCOMPETITION.    The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company.  Accordingly, during the Executive’s employment
hereunder and for a period of one (1) year thereafter, the Executive agrees that
the Executive will not, directly or indirectly, own, manage, operate, control,
be employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person,



8

--------------------------------------------------------------------------------

 



firm, corporation or other entity, in whatever form, engaged in competition with
any material business of the Company  or any Affiliate or in any other material
business in which the Company  or any Affiliate  has taken material steps and
has material plans, on or prior to the date or termination, to be engaged in on
or after such date, in any locale of any country in which the Company or such
Affiliate conducts business.  Notwithstanding the foregoing, nothing herein
shall prohibit the Executive from being a passive owner of not more than one
percent (1%) of the equity securities of a publicly traded corporation engaged
in a business that is in competition with the Company or any of its affiliates,
so long as the Executive has no active participation in the business of such
corporation.

(c)NONSOLICITATION; NONINTERFERENCE.  During the Executive’s employment with the
Company and for a period of one (1) year thereafter, the Executive agrees that
the Executive shall not, except in the furtherance of the Executive’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or an Affiliate to purchase goods or services then sold
by the Company or any Affiliate from another person, firm, corporation or other
entity or assist or aid any other persons or entity in identifying or soliciting
any such customer, (ii) solicit, aid or induce any employee, representative or
agent of the Company or any Affiliate to leave such employment or retention or,
in the case of employees, to accept employment with or render services to or
with any other person, firm, corporation or other entity unaffiliated with the
Company or any Affiliate, or hire or retain any such employee, or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee, or (iii)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company or any Affiliate and any of their respective
vendors, joint venturers or licensors.  An employee, representative or agent
shall be deemed covered by this Section 10(c) while so employed or retained and
for a period of six (6) months thereafter.  Notwithstanding the foregoing, the
provisions of this Section 10(c) shall not be violated by general advertising or
solicitation not specifically targeted at Company or Affiliate-related
individuals or entities.

(d)INVENTIONS.    (i)  The Executive acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments or
works of authorship (“Inventions”), whether patentable or unpatentable, (A) that
relate to the Executive’s work with the Company, made or conceived by the
Executive, solely or jointly with others, during the Employment Term, or (B)
suggested by any work that the Executive performs in connection with the
Company, either while performing the Executive’s duties with the Company or on
the Executive’s own time, shall belong exclusively to the Company (or its
designee), whether or not patent applications are filed thereon.  The Executive
will keep full and complete written records (the “Records”), in the manner
prescribed by the Company, of all Inventions, and will promptly disclose all
Inventions completely and in writing to the Company.  The Records shall be the
sole and exclusive property of the Company, and the Executive will surrender
them upon the termination of the Employment Term, or upon the Company’s
request.  The Executive will assign to the Company the Inventions and all
patents that may issue thereon in any and all countries, whether during or
subsequent to the Employment Term, together with the right to file, in the
Executive’s name or in the name of the Company (or its designee), applications
for patents and equivalent rights (the “Applications”).  The Executive will, at
any time during and subsequent to the Employment Term, make such applications,
sign such papers, take all rightful oaths, and



9

--------------------------------------------------------------------------------

 



perform all acts as may be requested from time to time by the Company with
respect to the Inventions.  The Executive will also execute assignments to the
Company (or its designee) of the Applications, and give the Company and its
attorneys all reasonable assistance (including the giving of testimony) to
obtain the Inventions for the Company’s benefit, all without additional
compensation to the Executive from the Company.

(ii)In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Executive.  If the Inventions, or any portion
thereof, are deemed not to be Work for Hire, the Executive hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Executive’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom.  In addition, the Executive hereby waives any so-called
“moral rights” with respect to the Inventions.  To the extent that the Executive
has any rights in the results and proceeds of the Inventions that cannot be
assigned in the manner described herein, the Executive agrees to unconditionally
waive the enforcement of such rights.  The Executive hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents that may issue thereon, including, without limitation, any rights that
would otherwise accrue to the Executive’s benefit by virtue of the Executive
being an employee of or other service provider to the Company.

(e)NON-DISPARAGEMENT. The Executive hereby covenants to the Company and agrees
that the Executive shall not, directly or indirectly, make or solicit or
encourage others to make or solicit any disparaging remarks concerning any
member of the Company or an Affiliate or any of their current or former
officers, directors, employees, products, services, businesses or activities;
provided that the foregoing shall not be violated by good faith statements made
by the Executive in connection with the Executive’s review of the performance of
officers or other service providers of the Company or an
Affiliate.  Notwithstanding the foregoing, nothing herein shall prohibit or
restrict the Executive from providing statements or information that the
Executive believes in good faith to be necessary or advisable in connection with
any legal proceeding or investigation conducted by or at the behest of the
Company, any governmental authority or quasi-governmental authority.

(f)RETURN OF COMPANY PROPERTY.  On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its Affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the



10

--------------------------------------------------------------------------------

 



Company).  The Executive may retain the Executive’s rolodex and similar address
books provided that such items only include contact information.

(g)REASONABLENESS OF COVENANTS.  In signing this Agreement, the Executive gives
the Company assurance that the Executive has carefully read and considered all
of the terms and conditions of this Agreement, including the restraints imposed
under this Section 10.  The Executive agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its Affiliates and
their trade secrets and confidential information and that each and every one of
the restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints.  The Executive
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its Affiliates and that the Executive has
sufficient assets and skills to provide a livelihood while such covenants remain
in force.  The Executive further covenants that the Executive will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 10, other than in response to an attempt by the Company or an Affiliate
to enforce such covenants against the Executive.  It is also agreed that the
Affiliates will have the right to enforce all of the Executive’s obligations to
such Affiliates under this Agreement, including without limitation pursuant to
this Section 10.

(h)REFORMATION.  If any provision of this Section 10 is ever deemed to exceed
the time, geographic area or activity limitations that applicable law permits,
the Executive and the Company agree to reduce such limitations to the maximum
permissible limitation, and the Executive and the Company authorize a court or
arbitrator having jurisdiction to reform each such provision to the maximum
time, geographic area or activity limitations that applicable law permits,
provided, however, that such reductions shall apply only with respect to the
operation of such provision in the particular jurisdiction in which such
adjudication is made.

(i)TOLLING.  In the event of any violation of the provisions of this Section 10,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 10 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(j)SURVIVAL OF PROVISIONS.  The obligations contained in Sections 10 and 11
hereof shall survive the termination or expiration of the Employment Term and
the Executive’s employment with the Company and shall be fully enforceable
thereafter.

11.COOPERATION.  Upon the receipt of reasonable notice from the Company
(including through outside counsel), the Executive agrees that while employed by
the Company and thereafter (to the extent it does not materially interfere with
the Executive’s employment or other business activities after employment by the
Company), the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company, the Affiliates and their respective representatives in defense of all
claims that may be made against the Company or the Affiliates, and will assist
the Company and the Affiliates in the prosecution of all claims that may be made
by the Company or the Affiliates, to the extent that



11

--------------------------------------------------------------------------------

 



such claims may relate to the period of the Executive’s employment with the
Company.  The Executive also agrees to promptly inform the Company (to the
extent that the Executive is legally permitted to do so) if the Executive is
asked to assist in any investigation of the Company or the Affiliates (or their
actions), regardless of whether a lawsuit or other proceeding has then been
filed against the Company or Affiliates with respect to such investigation, and
shall not do so unless legally required.  Upon presentation of appropriate
documentation, the Company shall pay or reimburse the Executive for all
reasonable out-of-pocket travel, duplicating, telephonic, counsel and other
expenses incurred by the Executive in complying with this Section 11.

12.EQUITABLE RELIEF AND OTHER REMEDIES.    The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 10 hereof or Section 11 hereof would be inadequate
and, in recognition of this fact, the Executive agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available.  In the event of a
Material Covenant Violation or a Material Cooperation Violation by the
Executive, any severance being paid to the Executive pursuant to this Agreement
or otherwise shall immediately cease.

13.NO ASSIGNMENTS.    This Agreement is personal to each of the parties
hereto.  Except as provided in this Section 13 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto.  The Company shall assign this Agreement to
any successor to all or substantially all of the business and/or assets of the
Company or Parent, provided that the Company shall require such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place, and provided that the Company agrees to perform such
obligations if such successor fails to do so in a timely manner.  As used in
this Agreement, “Company” shall mean the Company and any successor to all or
substantially all of its business and/or assets, which assumes and agrees to
perform the duties and obligations of the Company under this Agreement by
operation of law or otherwise.

14.NOTICES.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive:

 

At the address (or to the facsimile number) shown
in the books and records of the Company.

 

If to the Company:





12

--------------------------------------------------------------------------------

 



 

Bain Capital Everest US Holding, Inc.

c/o Bain Capital Partners, LLC

590 Madison Avenue, 42nd Floor

New York, NY 10022

Facsimile:  (212) 421-2225

Attention:  Stephen M. Zide

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15.SECTION HEADINGS; INCONSISTENCY.    The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.  In the event of any
inconsistency between the terms of this Agreement (including the Exhibits
hereto) and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.

16.SEVERABILITY.  The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If the final
determination of an arbitrator or a court of competent jurisdiction declares,
after the expiration of the time within which judicial review (if permitted) of
such determination may be perfected, that any term or provision of this
Agreement is invalid or unenforceable, the remaining terms and provisions will
be unimpaired, and the invalid or unenforceable term or provision will be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision. Any prohibition or finding of unenforceability as to any provision of
this Agreement in any one jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

17.COUNTERPARTS.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18.INDEMNIFICATION.  The Company hereby agrees to indemnify the Executive and
hold the Executive harmless to the fullest extent allowable under applicable
law  against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including attorney’s fees, and the
advancement of such fees subject to any legally required repayment undertaking),
losses, and damages resulting from the Executive’s performance of the
Executive’s duties and obligations with the Company.  This obligation shall
survive the termination of the Executive’s employment with the Company.

19.LIABILITY INSURANCE.  The Company shall cover the Executive under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the Employment Term in the same amount and to the same extent as
the Company covers its other officers and directors.

20.GOVERNING LAW.  This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in



13

--------------------------------------------------------------------------------

 



accordance with the laws of the State of Delaware (but not including any choice
of law rule thereof that would cause the laws of another jurisdiction to apply).

21.ARBITRATION. 

(a)     Any dispute or controversy arising under or in connection with this
Agreement or the Executive’s employment relationship with the Company,
irrespective of whether this Agreement or the Executive’s employment
relationship with the Company has terminated, will be settled exclusively by
confidential, binding arbitration to be seated in Philadelphia, Pennsylvania and
conducted in accordance with the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association (“AAA”), as then in
effect.  The AAA will appoint a single, neutral arbitrator from a panel of
former or retired judges to preside over the arbitration and resolve the
dispute. Other than as set forth in Section 10(h), the arbitrator will not have
the authority to add to, detract from or modify any provision of this Agreement
or to award punitive damages to any injured party. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. Each party will bear
its own expenses and legal fees in any arbitration.

(b)     Notwithstanding the foregoing, each party shall be entitled to seek
injunctive or other equitable relief, as contemplated by Section 12, from any
court of competent jurisdiction, without the need to resort to arbitration.

(c)     The Company and the Executive shall keep the existence and contents of
the arbitration strictly confidential, other than as required by applicable law.

22.MISCELLANEOUS.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  This Agreement together with all exhibits hereto sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof,
whether written or oral.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

23.REPRESENTATIONS; ACTIONS BY PRIOR EMPLOYERS.  The Executive represents and
warrants to the Company that (a) the Executive has used the Executive’s best
efforts to provide the Company with (i) each agreement with a predecessor
employer which may have any bearing on the Executive’s legal right to enter into
this Agreement and to perform all of the obligations on the Executive’s part to
be performed hereunder in accordance with its terms, or (ii) a summary of the
applicable provisions of each such agreement which the Executive may not provide
to the Company due to an existing confidentiality obligation, and (b) other than
the agreements referenced in the preceding clause (a), the Executive is not a
party to any agreement or understanding, whether written or oral, and is not
subject to any restriction (including, without



14

--------------------------------------------------------------------------------

 



limitation, any non-competition restriction from a prior employer), which, in
either case, could prevent the Executive from entering into this Agreement or
performing all of the Executive’s duties and obligations hereunder.  The
Executive understands that the foregoing representations are a material
inducement to the Company entering into this Agreement, and to the extent that
either of such representations is untrue in any material respect at any time or
for any reason, this Agreement shall be voidable by the Company such that the
parties hereunder shall be relieved of all of their respective duties and
obligations hereunder; provided that any termination of the Executive’s
employment resulting from the Company exercising its rights pursuant to this
sentence shall be treated as a termination of employment by the Executive
without Good Reason.  If any prior employer of the Executive, or any affiliate
of any such prior employer, challenges the Executive’s right to enter into this
Agreement and to perform all of the Executive’s obligations hereunder (whether
by action against the Executive, the Company, Parent and/or an Affiliate), the
Company, Parent (on behalf of itself and all Affiliates) and the Executive each
agree to use their reasonable best efforts to defend against such challenge.

24.TAX MATTERS.

(a)WITHHOLDING.  The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b)SECTION 409A COMPLIANCE.

(i)The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A.  Any
such modification shall require the written consent of the Executive.  In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Code Section 409A or damages for
failing to comply with Code Section 409A; provided that the Company makes any
modification reasonably requested by the Executive in accordance with the second
sentence of this Section 24(b)(i).

(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration



15

--------------------------------------------------------------------------------

 



of the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A.  Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section
24(b)(ii) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum and all remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(iii)To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv)For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

25.FURTHER ASSURANCES; PARENT GUARANTEE.  The parties hereto shall cooperate
with each other and do, or procure the doing of, all acts and things, and
execute, or procure the execution of, all documents, as may reasonably be
required to give full effect to this Agreement.  Parent hereby guarantees the
performance of the obligations of the Company to pay all cash amounts due to the
Executive pursuant to this Agreement.  In the event that the Company is unable
or unwilling to pay any such amounts when due, upon notice of such non-payment
received by Parent from the Executive, Parent shall immediately pay such
amounts, or take any and all actions necessary to cause one or more Affiliates
to pay such amounts, on behalf of the Company.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

16

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

 

Bain Capital Everest US Holding, Inc.

 

 

By:

           /s/Christopher D. Pappas

 

 

Name:

Christopher D. Pappas

 

 

 

Title:

President & CEO

 

 

 

 

Bain Capital Everest Manager Holding SCA

 

 

By:

           /s/Brian W. Chu

 

 

 

Name:

Brian W. Chu

 

 

 

Title:

Director

 

 

 

 

By:

           /s/ Christopher D. Pappas

 

 

 

Name:

Christopher D. Pappas

 

 

 

Title:

Manager of Bain Capital Everest Manager, general partner

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/Angelo Chaclas

 

 

 

Angelo Chaclas

 

 

                                                                                                                                                                                              

 

 



Employment Agreement Signature Page

--------------------------------------------------------------------------------

 



EXHIBIT A

GENERAL RELEASE

 

I, Angelo Chaclas, in consideration of and subject to the performance by Bain
Capital Everest US Holding, Inc. (together with its subsidiaries, the
“Company”), of its obligations under the Employment Agreement, dated as of
November ____, 2014 (the “Agreement”), do hereby release and forever discharge
as of the date hereof the Company and its respective “Affiliates” (as defined in
the Agreement) and all present, former and future directors, officers,
employees, successors and assigns of the Company and its Affiliates and direct
or indirect owners (collectively, the “Released Parties”) to the extent provided
below. The Released Parties are intended third-party beneficiaries of this
General Release, and this General Release may be enforced by each of them in
accordance with the terms hereof in respect of the rights granted to such
Released Parties hereunder.  Terms used herein but not otherwise defined shall
have the meanings given to them in the Agreement.

1.I understand that any payments or benefits paid or granted to me under Section
7 of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive certain of the payments and
benefits specified in Section 7 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter.  Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.

2.Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter‑claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under:  Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs,



A-1

--------------------------------------------------------------------------------

 



fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

3.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4.I agree that this General Release does not waive or release any rights or
claims that I may have which arise after the date I execute this General
Release, including, without limitation, Claims under the Age Discrimination in
Employment Act of 1967. I acknowledge and agree that my separation from
employment with the Company in compliance with the terms of the Agreement shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the Age Discrimination in Employment Act of 1967).

5.I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief.  Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding.  Additionally, I am not waiving any right to the
Accrued Benefits or claims for indemnity or contribution.

6.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied.  I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement.  I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law.  I further agree that I am not aware of any
pending claim of the type described in paragraph 2 as of the execution of this
General Release.

7.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8.I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.



A-2

--------------------------------------------------------------------------------

 



9.I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to
anyone.  The Company agrees to disclose any such information only to any tax,
legal or other counsel of the Company as required by law.

10.Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self‑regulatory organization or any governmental entity.

11.I hereby acknowledge that Sections 7, 9, 10, 11, 12, 14, 16, 18, 19, 20, 21,
24 and 25 of the Agreement shall survive my execution of this General Release.

12.I represent that I am not aware of any claim by me other than the claims that
are released by this General Release.  I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14.Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1.I HAVE READ IT CAREFULLY;

2.I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

3.I VOLUNTARILY CONSENT TO EVERYTHING IN IT;



A-3

--------------------------------------------------------------------------------

 



4.I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

5.I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]‑DAY PERIOD;

6.I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

7.I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

8.I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

 

 

 

 

 

 

 

 

SIGNED:

 

 

 

DATED:

 

 

 

Angelo Chaclas

 

 

 

 

 

 

 

A-4

--------------------------------------------------------------------------------